UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, _ )
)
Plaintiff, )
) NO. 4:20 CR 00522 AGF
v. )
)
DELVON JONES, )
)
Defendant. )
)

GUILTY-PLEA AGREEMENT

Come now the parties and hereby agtee, as follows:

1, PARTIES:

The patties are the defendant Delvon Jones represented by defense counsel Beverly
Beimdiek, and the United States of America (hereinafter “United States” or “Govetnment”),
represented by the Office of the United States Attorney for the Eastern District of Missouti.
This agreement does not, and is not intended to, bind any governmental office or agency other
than the United States Attorney for the Eastern District of Missouti. The Coutt is neither a
patty to nor bound by this agreement.

2. GUILTY PLEA:

A. The Plea: Pursuant to Rule 11(c)(1)(A), of the Federal Rules of Criminal

Procedure, in exchange for the Defendant’s voluntaty plea of guilty to Count Two of the

Indictment, the United States agrees to dismiss Counts One and Three of the Indictment.

Page 1 of 11

 
The United States also agrees that no further federal prosecution will be brought in this
District relative to Defendant’s violations of federal law, known to the United States at this
time, atising out of the events set forth in the Indictment.

B. ‘The Sentence: The parties agree that the recommendations contained
herein fairly and accurately set forth some guidelines that may be applicable to this case. The
patties further agree that either party may request a sentence above or below the U.S.
Sentencing Guidelines range (combination of Total Offense Level and Criminal History
Category) ultimately determined by the Court pursuant to any chapter of the Guidelines, Title
18, United States Code, Section 3553, or any other provision or rule of law not addressed
herein. The parties further agree that notice of any such request will be given no later than
ten (10) days prior to sentencing and that said notice shall specify the legal and factual bases
for the request. The parties understand that the Court is neither a party to nor bound by the
Guidelines recommendations agreed to in this document.

3. ELEMENTS:

Defendant admits to knowingly violating Title 21, United States Code, Section
841(a)(1), and admits thete is a factual basis for the plea and further understands that the
elements of the crime are as follows:

(i) Defendant intentionally distributed fentanyl (a Schedule II controlled

substance); and,

(ii) | At the time of the distribution, Defendant knew that he was in possession of a

controlled substance; specifically, fentanyl.

Page 2 of 11

 
4. FACTS:

The patties agree that the facts in this case ate as follows and that the United States
would prove these facts beyond a reasonable doubt if the case were to go to trial. These facts
may be considered as relevant conduct pursuant to Section 1B1.3:

Defendant sold fentanyl to an undercover agent during controlled buys on February 6,
2020, February 13, 2020, Match 2, 2020, and March 10, 2020. Hach buy was conducted in
the St. Louis atea, which is within the Eastern District of Missouri. During each of the four
buys, Defendant received U.S. currency in exchange for fentanyl. Specifically, Defendant
received $100 on February 6 and 13, 2020, and $200 on Match 2 and 10, 2020, from the
undercover agent. After each buy, the fentanyl was submitted to and analyzed by an expert
ctiminalist with the St. Louis Metropolitan Police Department Crime Laboratory. ‘The
ctiminalist confirmed that the drugs from the four buys included fentanyl, a Schedule IT
conttolled substance. Defendant specifically admits that he knowingly and intentionally
distributed (over the coutse of the four buys) approximately 7 grams of fentanyl to the
undercover agent.

5. STATUTORY PENALTIES:

A. Statutory Penalties: The Defendant fully understands that the maximum
possible penalties provided by law for the crimes to which the Defendant is pleading guilty
ate: imprisonment of not more than twenty (20) yeats, a fine of not more than $1,000,000, or
both such imptisonment and fine. ‘The Court shall impose a petiod of supervised release of

not less than three years, but not more than life.

Page 3 of 11

 
6. UNITED STATES SENTENCING GUIDELINES 2018 MANUAL

A. Offense Conduct:

(i) Base Offense Level: ‘The parties agree that the Defendant is accountable for
approximately 7 grams of fentanyl resulting in a base offense level of 14 as found in Section
2D.1(c)(13). The base offense level may also be determined under Section 4B1.1 if
Defendant is determined to be a Career Offender.

(ii) Special Offense Characteristics: The patties agree that the following

Specific Offense Characteristics apply: none.

 

: The parties
recommend that two levels should be deducted pursuant to Sentencing Guidelines Section
3E1.1(a) because Defendant has clearly demonstrated acceptance of tesponsibility. If the
deduction pursuant to Sentencing Guidelines Section 3E1.1(a) is applied and Defendant is
otherwise eligible, then the United States moves to deduct one additional level pursuant to
Sentencing Guidelines Section 3E1.1(b)(2), because Defendant timely notified authorities of
the intention to enter a plea of guilty, thereby permitting the United States to avoid preparing
for trial and permitting the Court to allocate its resoutces efficiently.

The patties agtee that if Defendant does not abide by all of the agreements made within
this document, Defendant’s failure to comply is grounds for the loss of acceptance of
responsibility pursuant to Sentencing Guidelines Section 3E1.1. The patties further agree
that Defendant’s eligibility for a reduction pursuant to Sentencing Guidelines Section 3E1.1 is

based upon the information known at the present time and that any actions of Defendant

Page 4 of 11

 
which occur ot which become known to the United States subsequent to this agreement and
ate inconsistent with Defendant’s acceptance of responsibility including, but not limited to
ctiminal conduct, ate grounds for the loss of acceptance of responsibility pursuant to
Sentencing Guidelines Section 3E1.1. In any event, the parties agtee that all of the remaining
ptovisions of this agreement remain valid and in full force and effect.

B. Total Offense Level:

Based on these recommendations, the parties estimate that the Total Offense Level for
Count Two is 12 unless Defendant is a Career Offender.

Depending on the underlying offense and Defendant’s criminal history, Defendant
could be a Career Offender putsuant to Section 4B1.1. If the Court finds Defendant is a
Cateet Offender, the Total Offense Level may be higher and the Criminal History Category
may be as high as Category VI. Defendant has discussed these possibilities with defense
counsel. Both parties reserve the right to argue that the Defendant is or is not a Career
Offender.

C. Criminal History: The determination of the Defendant’s Criminal History
Category shall be left to the Court. Either party may challenge, before and at sentencing, the
finding of the Presentence Report as to the Defendant’s criminal history and the applicable
categoty. The Defendant’s criminal history is known to the Defendant and is substantially
available in the Pretrial Services Report.

D.

Effect of Parties’ U.S. Sentencing Guidelines Analysis: ‘The parties agree

   

that the Coutt is not bound by the Guidelines analysis agreed to herein. The parties may not

Page 5 of 11

 
have foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply
any Guideline despite the agreement herein and the parties shall not be permitted to withdraw
from the plea agreement.

7. WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

A. Appeal: The Defendant has been fully apprised by defense counsel of the
Defendant’s rights concerning appeal and fully understands the right to appeal the sentence
under Title 18, United States Code, Section 3742.

i. Non-Sentencing Issues: The parties waive all rights to appeal all
non-jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to
pretrial motions, discovery and the guilty plea.

ii. Sentencing Issues: In the event the Court accepts the plea and, after
determining a Sentencing Guidelines range, sentences the Defendant within or below that
tange, then, as patt of this agreement, the Defendant hereby waives all rights to appeal all
sentencing issues other than Criminal History. Similarly, the United States hereby waives all
tights to appeal all sentencing issues other than Criminal History, provided the Court accepts
the plea and sentences the Defendant to a sentence within or above the Sentencing Guidelines
range.

B. Habeas Corpus: The Defendant agtees to waive all tights to contest the
conviction of sentence in any post-conviction proceeding, including one pursuant to Title 28,
United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

Page 6 of 11

 
C. Rightto Records: The Defendant waives all rights, whether asserted directly
ot by a tepresentative, to request from any depattment or agency of the United States any
tecotds pettaining to the investigation or prosecution of this case, including any records that
may be sought under the Freedom of Information Act, Title 5, United States Code, Section
522, ot the Privacy Act, Title 5, United States Code, Section 552(a).

8. OTHER:

A. Disclosures Required by the United States Probation Office: The
Defendant agtees to truthfully complete and sign forms as tequited by the United States
Probation Office ptior to sentencing and consents to the telease of these forms and any
supporting documentation by the United States Probation Office to the United States,

B. Civil or Administrative Actions not Barred; Effect on Other
Governmental Agencies: Nothing contained herein limits the rights and authority of the
United States to take any civil, tax, immigration/deportation or administrative action against
the Defendant.

C. Supervised Release: Pursuant to any supervised release term, the Court will
impose standatd conditions upon the Defendant and may impose special conditions related
to the ctime Defendant committed. These conditions will be restrictions on the Defendant
to which the Defendant will be tequited to adhere. Violation of the conditions of supervised
release resulting in revocation may tequite the Defendant to serve a term of imprisonment
equal to the length of the term of supervised release, but not greater than the term set forth in

Title 18, United States Code, Section 3583(e)(3), without credit for the time served after

Page 7 of 11

 
telease. The Defendant understands that parole has been abolished.

D. Mandatory Special Assessment: This offense is subject to the provisions
of the Criminal Fines Improvement Act of 1987 and the Court is required to impose a
mandatory special assessment of $100 per count for a total of $100, which the Defendant
agtees to pay at the time of sentencing. Money paid by the Defendant toward any restitution
ot fine imposed by the Court shall be first used to pay any unpaid mandatory special
assessment.

E. Possibility of Detention: The Defendant may be subject to immediate
detention pursuant to the provisions of Title 18, United States Code, Section 3143.

F, Fines and Costs of Incarceration and Supervision: The Court may impose
a fine, costs of incarceration, and costs of supervision. ‘The Defendant agrees that any fine
imposed by the Coutt will be due and payable immediately.

G. Forfeiture: The Defendant agtccs to forfeit all of the Defendant's interest in
all items seized by law-enforcement officials during the course of their investigation and any
ptopetty, constituting ot derived from any proceeds obtained, directly or indirectly, as the
result of such offense, and any property used or intended to be used, in any mannet or part to
commit of to facilitate the commission of such violations, and any firearm or ammunition
involved in or intended to be used in such violations.

The Defendant admits that all United States currency, weapons, property, and assets
seized by law enforcement officials during their investigation constitute the proceeds of the

Defendant’s illegal activity, were commingled with illegal proceeds, or were used to facilitate

Page 8 of 11

 
the illegal activity. The Defendant agrees to execute any documents and take all steps needed
to transfer title or ownership of said items to the United States and to rebut the claims of
nominees and/or alleged third party owners. The Defendant further agrees that said items
may be disposed of by law enforcement officials in any mannet.

9. ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

In pleading guilty, the Defendant acknowledges, fully understands and hereby waives
his rights, including but not limited to: the right to plead not guilty to the charges; the right to
be tticd by a juty in a public and speedy trial; the tight to file pretrial motions, including
motions to suppress or exclude evidence; the right at such trial to a presumption of innocence;
the tight to requite the United States to prove the elements of the offenses charged against
the Defendant beyond a reasonable doubt; the right not to testify; the right not to present any
evidence; the right to be protected from compelled self-inctimination, the right at trial to
conftont and ctoss-examine advetse witnesses; the right to testify and present evidence and
the right to compel the attendance of witnesses. The Defendant further understands that by
this guilty plea, the Defendant expressly waives all the rights set forth in this patagraph.

The Defendant fully understands that the Defendant has the right to be tepresented
by counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage
of the proceeding. ‘The Defendant’s counsel has explained these rights and the consequences
of the waiver of these rights. "The Defendant fully understands that, as a result of the guilty
plea, no trial will, in fact, occur and that the only action remaining to be taken in this case is

the imposition of the sentence.

Page 9 of 11

 
The Defendant is fully satisfied with the representation received from defense counsel.
The Defendant has reviewed the United States’ evidence and discussed the United States’ case
and all possible defenses and defense witnesses with defense counsel. Defense counsel has
completely and satisfactorily explored all areas which the Defendant has requested relative to

the United States’ case and any defenses.

 

10. VOLUNTARY NATURE OF THE GUILTY PLEA AND _ PLEA
AGREEMENT:

This document constitutes the entire agreement between the Defendant and the United
States, and no other promises or inducements have been made, ditectly or indirectly, by any
agent of the United States, including any Department of Justice attorney, concerning any plea
to be entered in this case. In addition, the Defendant states that no person has, directly or
indirectly, threatened or coerced the Defendant to do or refrain from doing anything in
connection with any aspect of this case, including entering a plea of guilty.

The Defendant acknowledges having voluntarily entered into both the plea agreement
and the guilty plea. ‘The Defendant further acknowledges that this guilty plea is made of the
Defendant's own free will and that the Defendant is, in fact, guilty.

11. CONSEQUENCES OF POST-PLEA MISCONDUCT:

After pleading guilty and before sentencing, if Defendant commits any crime, other
than minot traffic offenses, violates any conditions of release that results in revocation, violates
any term of this guilty-plea agreement, intentionally provides misleading, incomplete or

untruthful information to the U.S. Probation Office or fails to appeat for sentencing, the

Page 10 of 11

 
United States, at its option, may be released from its obligations under this agreement. The
United States may also, in its discretion, proceed with this agreement and may advocate for
any sentencing position supported by the facts, including but not limited to obstruction of
justice and denial of acceptance of responsibility.
12. NO RIGHT TO WITHDRAW GUILTY PLEA:

Pursuant to Rule 11(c) and (d), Federal Rules of Criminal Procedure, the Defendant
understands that there will be no tight to withdraw the plea entered under this agreement,
except where the Coutt rejects those portions of the plea agreement which deal with charges

the United States agrees to dismiss or not to bring.

F

 

f Ld MAR ,
oh f peo ape VAL taf 4 mt

 

Date CASSANDRA J, WIEMKEN, #91586KY
Assistant United States Attorney

Sfoe/ a uous Feo dor

Date DE ELVON JONES
Defendant

 

 

Date BEVERLY BETMDIEK
Attorney for Defendant

Page 11 of 11

 
